Lewis E. Downer v. Commissioner.Downer v. CommissionerDocket No. 4467.United States Tax Court1945 Tax Ct. Memo LEXIS 249; 4 T.C.M. (CCH) 358; T.C.M. (RIA) 45112; April 3, 1945*249  Carroll Walker, Esq., for the respondent.  ARUNDELLMemorandum Opinion ARUNDELL, Judge: The Commissioner determined deficiencies and penalties in respect to the income tax liability of the petitioner for the years and in the amounts as follows: DelinquencyFraudPenaltyPenaltyYearTax25%50%1937$2,085.11$ 521.28$1,042.5619383,979.95994.991,989.98$6,065.06$1,516.27$3,032.54The deficiency notice was mailed to petitioner on January 14, 1944, and the petitioner filed a petition for a redetermination by this Court on April 10, 1944. The petition assigned error in the computation of the deficiency and to the imposition of the penalties. On June 2, 1944, the respondent filed an answer generally denying the allegations of error in the computation of the deficiency and the imposition of the delinquency penalty, and affirmatively alleging fraud. The answer sets forth facts in support of the imposition of the fraud penalties. The petitioner did not file a reply as required by Rule 15 and, on August 2, 1944, the respondent, by appropriate motion, requested this Court to enter an order under Rule 18 that the undenied*250  allegations in the answer should be deemed to be admitted. By an order dated August 7, 1944, the petitioner was given until August 30, 1944, to show cause why the respondent's motion should not be granted. In the absence of an appearance for the petitioner and since no reply had been tendered, the respondent's motion was granted on August 30, 1944. Thereafter, the case was set for trial at Chicago, Illinois, beginning March 5, 1945. No appearance was entered for the petitioner, whereupon the respondent, by an appropriate motion, requested the entry of a decision and judgment affirming the Commissioner's findings as to the deficiency and the delinquency and fraud penalties. The motion for judgment in the full amount is granted. The petitioner, by his failure to reply to the respondent's answer, admitted the fraud and since he failed to contest the deficiencies and delinquency penalties at the hearing, the determination of the Commissioner in those respects must be approved. Cf. f. o. statler, 27 B.T.A. 342">27 B.T.A. 342; Solomon Beringer, 29 B.T.A. 250">29 B.T.A. 250; Charles H. McGlue, 45 B.T.A. 761">45 B.T.A. 761; William Bioff, 47 B.T.A. 942">47 B.T.A. 942. Decision will be entered*251  for the respondent.